DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yu et al. (“Yu”)(NPL# 32 of IDS dated 6/14/2019; “Armoring confined bubbles…[ ]”, published March 13, 2017).
Yu (fig. 1) teaches a system and method for separating suspended particles comprising: 
(re: claim 1) at least one channel having an inner surface with a first fixed diameter, the inner surface defining a first opening at a first end of the channel and a second opening at a second end of the channel (fig. 1b showing circular tube with a syringe pump at first end/opening);
 a plurality of particles within a first fluid in the at least one channel (Id.); and

wherein the device is configured such that a thickness of the gap is capable of being controlled by a flow rate within the channel (fig. 1a, b and 7 and fig. 1 text and p. 2 teaching that syringe pump controls flow rate and that experiments used at least five different flow rates); 
(re: claim 2) wherein the outer surface of the bubble and the inner surface of the at least one channel defines an annular gap having a uniform thickness, the uniform thickness being smaller than at least one second diameter of at least one of the plurality of particles (Id.);
(re: claim 3) wherein the flow rate of the first fluid is controlled such that the capillary number (Ca) is 1 x 10-4< Ca <2 (Id.; see also fig. 7, 8);
(re: claim 4)  wherein each particle has a density substantially equal to a density of the fluid (Cf. Table and p. 2, Section 2.2+);
(re: claim 5) wherein there exists attractive intermolecular interactions between the particles and the interface between the first and second fluids (p. 3, Section 3 “Experimental Results”+);
(re: claim 6)  wherein the second fluid comprises a gas (fig. 1 text teaching air bubble, wherein bubble surface can be regarded as a liquid); 
(re: claim 7)  wherein the second fluid comprises a liquid (Id.; see also Table 1 showing different types of first fluids);
(re: claim 8)  wherein an axis of the at least one channel is oriented in a substantially vertical or substantially horizontal direction (fig. 1);
(re: claim 9)  a pump or syringe operably connected to the first opening (fig. 1b);
(re: claim 10) Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of- 
(re: claim 10) wherein the thickness of the gap is capable of being adjusted to be between about 0.1 mum and about 1 mm (see e.g., fig. 2, 3 showing relative dimensions).

Yu further teaches-
 (re: claim 11) a camera configured to receive light passing through the at least one channel (fig. 1b);
(re: claim 12)  wherein the device comprises a plurality of channel (fig. 1b wherein syringe pump or tube microscope can also be regarded as a “channel”). 

(re: claims 13-19) The claimed methods steps are performed in the normal operation of the device cited above (fig. 1a, b, 7 and 8 and p. 2+ teaching that syringe pump controls flow rate to allow separation of particles from suspension by attachment to a bubble surface, wherein fig. 1a and 4 shows that large particles would not be allowed to enter an upstream space).


Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

Jcr



---
March 16, 2021